        Case 1:20-cv-03388-EGS Document 22 Filed 02/09/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHIGAN WELFARE RIGHTS                 )
ORGANIZATION, et al.                    )
                                        )
             Plaintiffs,                )
                                        )
                     v.                 )
                                        ) No. 1:20-cv-03388-EGS
                                        )
                                        )
 DONALD J. TRUMP, et al.,               )
                                        )
            Defendants.                 )
                                        )

DEFENDANTS DONALD J. TRUMP AND DONALD J. TRUMP FOR PRESIDENT
INCORPORATED’S NOTICE OF JOINDER IN MOTION TO TRANSFER VENUE
     FILED BY DEFENDANT REPUBLICAN NATIONAL COMMITTEE

      PLEASE TAKE NOTICE that Defendants Donald J. Trump and Donald J.

Trump for President Incorporated (the “Trump Defendants”) join in the Motion to

Transfer Venue Pursuant to 28 U.S.C. § 1404(a) filed on February 9, 2021, by

Defendant Republican National Committee (“RNC”). The Trump Defendants adopt

and incorporate the RNC’s motion and memorandum in support thereof and the

arguments and authorities set forth therein as if their own.

      Based on all of the arguments stated in the RNC’s Motion to Transfer Venue

and Memorandum in Support, the Trump Defendants respectfully move this Court

to transfer this action from this Court to the United States District Court, Eastern

District of Michigan.
       Case 1:20-cv-03388-EGS Document 22 Filed 02/09/21 Page 2 of 3




Dated: February 9, 2021                    Respectfully submitted,

                                            /s/ Jesse R. Binnall
                                           Jesse R. Binnall (VA022)
                                           Harvey & Binnall, PLLC
                                           717 King Street, Suite 300
                                           Alexandria, VA 22314
                                           Tel: (703) 888-1943
                                           Fax: (703) 888-1930
                                           jesse.r.binnall@harveybinnall.com

                                           Attorney for Defendants
                                           Donald J. Trump and
                                           Donald J. Trump for President, Inc.




                                    2
        Case 1:20-cv-03388-EGS Document 22 Filed 02/09/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I certify that on February 9, 2021, I electronically filed the foregoing Notice of

Joinder in Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a) filed by the

Republican National Committee with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to all counsel and parties of record.




Dated: February 9, 2021                          /s/ Jesse R. Binnall
                                                   Jesse R. Binnall
                                               Attorney for Donald J. Trump and
                                               Donald J. Trump for President, Inc.
